The application is examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This notice of allowability is in reply to the 5/20/22 RCE. 

Claims 1-20 are pending and allowable.

Allowable Subject Matter
Claims 1-20 are allowed. 	

Examiner’s Reasons for Allowance
101
The amendment in combination with other limitations form an ordered combination and integrated practical application. 101 withdrawn.
Applicant’s amendments and arguments relating to the amendments and the rejection under 35 USC 101 are persuasive.  Therefore, Examiner is removing the rejection under 35 USC 101.  The currently amended independent claims include significantly more than any alleged abstract idea. The currently amended independent claims constitute an "ordered combination" that provide a specific, discrete implementation that provides significantly more than the abstract idea itself. To illustrate, the currently amended independent claims recite an ordered combination of features that are comparable to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 2016 WL 3514158, (Fed. Cir. June 27, 2016). In BASCOM, the Federal Circuit held that "an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea." Id. In particular, the currently amended independent claims are directed towards a specific, discrete implementation.

103
The closest prior art is Kepecs (US 20110082731) in view of Battles (US 20140164084) in view of Artman (US 20140108108)

In cited art and after further searching, Examiner was not able to find each and every limitation of the amended claims 

receive, via the one or more communication interfaces and via a vault system,
transaction data, in tokenized form, during pendency of a transaction after a
payment credential has been entered at a point of sale device but prior to an approval of
the transaction by a third party payment processing system, from the third party payment processing system for a purchase by a user

as well as the other unamended limitations.

Examiner tried to find art with a) all the limitations of the claim as it was before the amendment while showing b) the new limitations of the amendment, c) with references that can be reasonably combined d) without resort to hindsight bias. Examiner was unsuccessful. 
103 rejection is/are withdrawn.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681